Citation Nr: 1140658	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability rating for a right foot disorder, to include arthritis and plantar fasciitis.

2.  Entitlement to a compensable initial disability rating for a left foot disorder, to include arthritis and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for arthritis of both feet, and assigned a single noncompensable disability rating for that disability.  A timely Notice of Disagreement was received by VA in March 2008, in which the Veteran asserted entitlement to a compensable initial disability rating for arthritis of the bilateral feet.  After a Statement of the Case issued in May 2008 denied the Veteran's claim, the Veteran perfected his appeal by filing a timely VA Form 9 in July 2008.


FINDINGS OF FACT

1.  The Veteran's right and left foot disabilities, to include arthritis and plantar fasciitis, have been manifested by motion of the feet which include bilateral dorsiflexion to 15 degrees and bilateral plantar flexion to 35 degrees and constant pain which has limited the Veteran's ability to stand and walk; but, has not been manifested by pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, hallux rigidus, or incapacitating episodes.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating of 10 percent, and no more, for right foot disorder, to include arthritis and plantar fasciitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2011).

2.  The criteria for an initial disability rating of 10 percent, and no more, for right foot disorder, to include arthritis and plantar fasciitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, a pre-rating letter mailed to the Veteran in March 2007 provided notice of the information and evidence needed to substantiate his claim for service connection for bilateral foot conditions.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, and claims submissions have been associated with the record.  The Veteran's identified VA treatment records have also been obtained and associated with the record.  VA examinations to determine the severity of the Veteran's foot disabilities was afforded in March 2007 and September 2009.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Disability Ratings

A.  General Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).



B.  Veteran's Contentions

In his September 2006 claim, the Veteran expressed that he was seeking service connection for "bilateral foot problems including left ankle."  In an April 2007 statement, the Veteran reported that he had been experiencing foot pain since basic training in 1980.  He stated that his foot pain continued throughout his active duty service, and at present, was reducing his mobility.

Based upon evidence available to it at the time, in its July 2007 rating decision, the RO granted service connection separately for arthritis of the bilateral feet and for degenerative joint disease of the left ankle.  In his March 2008 Notice of Disagreement, the Veteran expressed disagreement as to the noncompensable disability rating that had been assigned to his bilateral foot arthritis disability.  In so doing, he reported that he was experiencing constant bilateral foot pain which was present while standing and walking, and in movements which caused him to roll his foot from the heel to the ball of the foot.  According to the Veteran, he was wearing heel cup orthotics, but this did not relieve the described pain.

In his July 2008 substantive appeal, the Veteran asserted that his current disability may be attributable to plantar fasciitis in both feet.  He further described his foot pain as being particularly painful when standing or walking first thing in the morning after resting.  He characterized his bilateral foot pain as "intense" and "extremely debilitating" and that he experienced difficulty walking and standing due to this pain.  According to the Veteran these functional limitations had begun to affect his ability to perform his job as a Deputy Sheriff.

C.  Analysis

In the RO's August 2007 rating decision, the Veteran was granted service connection for arthritis of both feet and assigned a single noncompensable disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284-5010.

Under DC 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

DC 5010, which provides the rating criteria for disabilities caused by arthritis due to trauma, and which is substantiated by x-ray findings, are rated in accordance with the criteria used for degenerative arthritis under DC 5003.  Under DC 5003, in the absence of limitation of motion, a 10 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent disability rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. These 10 and 20 percent ratings based on x- ray findings will not be combined with ratings based on limitation of motion. 

For reference purposes, the Board points out that normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4,71a, Plate II (2011).

The Board also notes that additional rating criteria for foot disabilities are also provided under DC 5276 (for flat feet or pes planus), DC 5277 (for bilateral weak foot), DC 5278 (for acquired pes cavus or claw foot), DC 5279 (for anterior metatarsalgia or Morton's disease), DC 5280 (for hallux valgus), DC 5281 (for hallux rigidus), DC 5282 (for hammer toes), and DC 5283 (for malunion or nonunion of the tarsal or metatarsal bones).  Nonetheless, as the evidence does not demonstrate the presence of such disorders in either of the Veteran's feet, these criteria are not applicable in this case.

After a thorough and comprehensive review of the evidence of record, the Board finds that the Veteran is entitled to 10 percent initial disability ratings, and no more, for right and left foot disorders, to include arthritis and plantar fasciitis.  In support of its conclusion, the Board notes that the medical evidence shows diagnoses of osteoarthritis and plantar fasciitis in both feet, which have resulted in chronic pain in both feet while walking or standing.  Accordingly, the Board finds that the demonstrated symptoms of constant and chronic bilateral foot pain coupled with functional loss marked by limitations in standing and walking create an overall disability picture that is consistent with a moderate foot injury.  Hence, the Veteran's disability in this case warrants the assignment of a 10 percent disability rating, and no more, after applying the principles outlined in 38 C.F.R. § 4.40 and DeLuca.

The Veteran's service treatment records reflect that the Veteran was treated for various foot disorders during the course of his service, including plantar fasciitis which was diagnosed in September 1983.  As noted in a February 1996 service treatment record, the Veteran's foot disorder was manifested by chronic foot pain which was present while walking or standing.  Despite such documented complaints, an examination at that time revealed normal range of motion of the feet and no evidence of swelling, redness, or deformity in either foot.

Post-service VA treatment records, which encompass treatment received by the Veteran from January 2000 through February 2009, reflect ongoing complaints of bilateral foot pain.  The Veteran was diagnosed with bilateral plantar fasciitis in July 2008.

At a podiatric follow-up visit in August 2008, the Veteran reported that he had been experiencing pain in the heels of both feet which were worse with his first steps in the mornings or after rising from a sitting position.  The Veteran further described that the pain in his feet were "very painful" with ambulation and when performing motions that involved rolling his feet "from heel to ball."

An examination of the feet performed at a September 2009 VA examination, revealed evidence of abnormal weight bearing in the form of callosities on both feet.  The Veteran was noted to be walking with a limping gait.  Palpation of the plantar surfaces of both feet revealed moderate tenderness.  Demonstrated range of motion of the ankle joints included dorsiflexion to 15 degrees bilaterally and plantar flexion to 35 degrees bilaterally.  The examiner noted that neither foot revealed evidence of painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness, or instability.  The examiner further noted that neither foot demonstrated pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  According to the examiner, however, the Veteran did experience overall limitations with standing and walking due to constant bilateral foot pain.  Moreover, the examiner noted that although the Veteran wore shoe inserts, this reportedly did not relieve the Veteran's bilateral foot pain.

The evidence does not show that the Veteran's bilateral foot disorder has manifested in symptoms such as appreciable loss of foot motion, pain on motion of the feet, swelling, redness, loss of circulation, weakness, atrophy, or instability.  Nonetheless, the Veteran has experienced constant pain that has limited his ability to stand and walk.  Given such functional loss, the Board finds that the degree of severity of the Veteran's right and left foot disorders is consistent with a moderate foot injury as defined under DC 5284.  Accordingly, the Board finds that the Veteran is entitled to 10 percent disability ratings, assigned separately, for the disabilities in his right and left feet.

Although the Veteran's bilateral foot disability is marked by reported pain, there is no evidence that the Veteran has experienced any incapacitating episodes.  Accordingly, a 20 percent disability rating, based upon arthritis under DC 5003, may not be awarded in this case.

In reaching this decision, the Board has also considered potential application of various provisions of Title 38 Code of Federal Regulations, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral foot disabilities are so exceptional or unusual as to warrant the assignment of higher disability ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case, however, does not show that the available schedular evaluations for the Veteran's foot disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalizations for his foot disabilities.  Although the Board acknowledges that an October 2008 letter from the Veteran's employer shows that the Veteran was relieved from his employment in September 2008, the letter expresses that the Veteran was relieved due to concerns brought about by the his heart disorder.  The Board also acknowledges the Veteran's assertion, as reported in his July 2008 substantive appeal, that his foot disabilities were beginning to impact his occupation.  Nonetheless, there is no indication either in the letter from the Veteran's former employer or in the other evidence in the claims file, that the Veteran's foot disabilities have impaired his employment to a degree that is over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disabilities, which have been shown upon examination, are fully contemplated by the initial disability ratings assigned.

In view of the foregoing, the Veteran is entitled to initial disability ratings of 10 percent and not more for his service-connected right and left foot disorders, to include arthritis and plantar fasciitis.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial disability rating of 10 percent for a right foot disorder, to include arthritis and plantar fasciitis, is granted.

Entitlement to an initial disability rating of 10 percent for a left foot disorder, to include arthritis and plantar fasciitis, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


